DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/343,274 filed on 6/9/21 with effective filing date 6/28/2017. Claims 13-25 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-25 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-12 of US 11,070,806. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 11070806
Current Application
1. A method for processing a video signal, comprising: determining, by a processor, a prediction mode of a current block; parsing, by the processor, a transform combination index corresponding to one of a plurality of transform combinations from the video signal based on the prediction mode; deriving, by the processor, a transform combination corresponding to the transform combination index, wherein the transform combination is composed of a horizontal transform and a vertical transform, and includes DST-7 or DCT-8; performing, by the processor, an inverse-transform on the current block based on the transform combination; and reconstructing, by the processor, the video signal by using the inverse-transformed current block.
13. A method for decoding a video signal, comprising: obtaining a transform combination index specifying one of a plurality of transform combinations based on a prediction mode of a current block; deriving a transform combination corresponding to the transform combination index, wherein the transform combination is composed of a horizontal transform and a vertical transform, and the horizontal transform and the vertical transform include DST-7 or DCT-8; performing an inverse-transform on coefficients of the current block based on the transform combination to generate an inverse-transformed block; and generating a reconstructed block of the current block based on the inverse-transformed block.
7. An apparatus for processing a video signal using a linear relationship between transform types, comprising: a memory configured to store the video signal; and a processor coupled to the memory, wherein the processor is configured to: determine a prediction mode of a current block; parse a transform combination index indicating one of a plurality of transform combinations from the video signal based on the prediction mode; derive a transform combination corresponding to the transform combination index; perform an inverse-transform on the current block based on the transform combination; and reconstruct the video signal by using the inverse-transformed current block, wherein the transform combination is composed of a horizontal transform and a vertical transform, and includes DST-7 or DCT-8.
19. A method for encoding a video signal, comprising: generating a prediction block of a current block; generating a residual block of the current block based on the prediction block; applying a plurality of transform combinations to the residual block based on a prediction mode applied to the current block when generating the prediction block; determining a transform combination to be applied to the residual block among the plurality of transform combinations, wherein the transform combination comprises a horizontal transform and a vertical transform and the horizontal transform and the vertical transform include DST-7 or DCT-8; performing a transform on the residual block based on the horizontal transform and the vertical transform of the transform combination; and generating a transform combination index specifying the transform combination.

Allowable Subject Matter
4. 	The prior art of record in particular, An et al. US 2017/0188029 A1 in view of Asaoka US 2013/0065516 A1 and Reznik et al. US 2012/0307893 A1 does not disclose, with respect to claim 1, deriving a transform combination corresponding to the transform combination index, wherein the transform combination is composed of a horizontal transform and a vertical transform, and the horizontal transform and the vertical transform include DST-7 or DCT-8; performing an inverse-transform on coefficients of the current block based on the transform combination to generate an inverse-transformed block; and generating a reconstructed block of the current block based on the inverse-transformed block as claimed.  
Rather, An et al. discloses the method involves receiving an incoming video bit-stream. Transformed coefficient is derived from incoming video bit-stream for current block with block size selected from size group.  Inverse transform is selected from multiple inverse transforms comprising alternative inverse transform for block size in addition to inverse DCT and inverse DST type VII (DST -VII).  The selected inverse transform is applied to the transformed coefficients for calculating reconstructed residual of current block. The application of selected inverse transform in addition to inverse discrete cosine transform (DCT) and inverse discrete sine transform (DST) to the transform coefficients reduce the implementation complexity. 
Similarly, Asaoka discloses the method involves transmitting radio signal when increasing the 
transmission output. The radio signal detection is shown to base station in process of connection when radio signal from base station is detected. The parameter of transmission output of base station is adjusted so that the minimum transmission output is set as transmission output of base station. The 
transmission output parameter is established on basis of transmission output at detection of radio signal in relay apparatus. The connecting point is selected based on transmission output from each base station.  
Moreover, Reznik et al. discloses the method involves receiving a sequence of real-valued data i.e. sequence of image data, to perform an odd-type transform. The sequence of the real-valued data is mapped to an intermediate sequence that is applied as an input to a discrete Fourier transform to produce transformed data according to the odd-type transform. The sequence of image data is formed as a sequence of residual values from a prediction process in video coding. The transformed data is quantized to create quantized data, and statistical lossless coding is performed on the quantized data to create encoded video. The method enables computing of the odd-type discrete sine transform or discrete cosine transform in the video or image coding process, thus allowing the odd-type transform to be calculated with less computational complexity, and potentially improving the speed performance of the odd-type transforms.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485